Case: 16-15386    Date Filed: 08/01/2018   Page: 1 of 2


                                                           [DO NOT PUBLISH]




             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 16-15386
                       ________________________

                  D.C. Docket No. 2:13-cv-00670-SPC-CM



TRAVELERS INDEMNITY COMPANY OF CONNECTICUT,
ST. PAUL FIRE & MARINE INSURANCE COMPANY,

                                                             Plaintiffs-Appellees,

RSUI INDEMNITY COMPANY,

                                                             Intervenor Plaintiff,

                                    versus

ATTORNEY’S TITLE INSURANCE FUND, INC.,
SECTION 10 JOINT VENTURE, LLP,
SKY PROPERTY VENTURE, LLC,
CAS GROUP, INC.,

                                                         Defendants-Appellants,

FLORIDA TITLE, CO., et al.,

                                                                      Defendants,

STEPHAN, COLE & ASSOCIATES, LLC., et al.,
                Case: 16-15386        Date Filed: 08/01/2018       Page: 2 of 2




                                                                                  Respondents.

                               ________________________

                      Appeals from the United States District Court
                           for the Middle District of Florida
                             ________________________

                                       (August 1, 2018)

Before ED CARNES, Chief Judge, BRANCH, Circuit Judge, and GAYLES,*
District Judge.

PER CURIAM:

       For the reasons we explained at oral argument, the judgment of the district

court is due to be affirmed under our recent Zucker decision, which establishes that

the financial services exclusion provisions apply to exclude coverage. See Zucker

for BankUnited Fin. Corp. v. U.S. Specialty Ins. Co., 856 F.3d 1343, 1350–51

(11th Cir. 2017). Although we appreciate counsel’s efforts to distinguish Zucker,

we are not persuaded. Given our decision that coverage does not apply, we need

not address the other issues.

       To the extent that the argument of Attorney’s Title Insurance Fund and

Florida Title Company that they should not have been in the lawsuit has any

remaining relevance for costs or other reasons, we reject that argument.

       AFFIRMED.

       *
          Honorable Darrin P. Gayles, United States District Judge for the Southern District of
Florida, sitting by designation.